Case 3:20-cv-08710-AET-DEA Document 51 Filed 12/22/20 Page 1 of 2 PageID: 569




 GUSTAVO MARTINEZ,                               :
                                                 : UNITED STATES DISTRICT COURT
               Plaintiff,                        :    DISTRICT OF NEW JERSEY
                                                 :
        v.                                       :    Civil Action No. 20-8710 (AET)
                                                 :
 CITY OF ASBURY PARK, et al.,                    :      SCHEDULING ORDER II
                                                 :
               Defendants.                       :


       THIS MATTER having come before the Court for a telephone status conference on
December 21, 2020; and the Court having conferred with counsel concerning the status of
discovery; and good cause appearing for the entry of this Order:

       IT IS on this 21st day of December, 2020

       ORDERED THAT:

   1. All parties must conduct discovery expeditiously and diligently. In addition, all discovery
      conducted must be proportional to the needs of the case considering the factors set forth
      in Fed. R. Civ. P. 26(b)(1).

   2. Any unresolved issues concerning the parties’ proposed Discovery Confidentiality Order
      must be submitted to the Court by December 31, 2020.

   3. Defendants’ responses to Plaintiff’s initial discovery requests must be served by January
      11, 2021. All such report shall be in the form and content as described above.

   4. Counsel must meet and confer in a good faith effort to resolve any discovery or case
      management dispute before bringing such dispute to the attention of the Court. See
      L.Civ.R. 16.1(f)(1). Any unresolved disputes must be brought to the Court’s attention
      promptly by a joint letter to the undersigned.

   5. The Court will conduct a telephone status conference on February 16, 2021 at 3:30PM.
      Counsel for Plaintiff is directed to initiate the call to (609) 989-2144.

   6. Counsel must confer at least 48 hours in advance of each Court appearance to confirm
      attendance and to review any matters to be discussed with the Court.
Case 3:20-cv-08710-AET-DEA Document 51 Filed 12/22/20 Page 2 of 2 PageID: 570




   7. Since all dates set forth herein are established with the assistance and knowledge of
      counsel, there will be no further extensions except for good cause shown and by leave of
      the Court, even with consent of all counsel.



                                                      s/ Douglas E. Arpert
                                                    DOUGLAS E. ARPERT
                                                    United States Magistrate Judge
